Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 09/17/2021 & 12/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
RESPONSE TO ARGUMENTS
Drawings Objections
Applicant arguments filed (10/19/2021) have been carefully considered.  Upon further review of applicant drawings, drawings are sufficient for examination.
35 USC 101 
Applicant amendments filed (10/19/2021) have been carefully considered.  After carefully reviewing applicant amendments in view of 35 USC 101, amendments are sufficient to overcome grounds of rejection.
Prior Art Rejection
The examiner acknowledges the amendment of claims 1, 4, 7-8, 13, 18 & 20 and the cancellation of claims 9-10 & 21.  Applicants arguments filed on (10/19/2021) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 14, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Quan et al. (U.S. Publication 2013/0266204) in view of Foote (U.S. Publication 2013/0342750)
As to claims 1, 18 & 20, Quan discloses a method of image-based analysis of multiple samples, the method comprising: using a sample holder (4030, Fig. 14 & [0110-0111, 0114-0115, 0117, 0123, 0125] discloses microfluidic device 4030 situated upon the stage 4020.  The microfluidic device 4030 has a chamber 4050 wherein an object, such as a protein crystal, may be formed) having multiple locations of interest (4250, Fig. 15A & [0117] discloses 4250 “chamber” compares with figure 16A showing an “actual image in measurement space” having multiple such chambers) and multiple focal structures (4254, Fig. 15A & [0117] discloses fiducial markings which can be seen in also in Fig. 16A) that are each associated one or more with the multiple locations of interest (4250, Fig. 15A & [0117] discloses 4250 “chamber” compares with figure 16A showing an “actual image in measurement space” having multiple such chambers), wherein the multiple samples are dispersed across the multiple locations of interest; obtaining digital image areas (via 4060, Fig. 14 &[0109] discloses imaging device 4060) of the multiple locations of interest (4250, Fig. 15A & [0117] discloses 4250 “chamber” compares with figure 16A showing an “actual image in measurement space” having multiple such chambers), thereby obtaining (Fig. 16A discloses showing multiple focal structures and multiple chambers); using an digital image processing algorithm to analyze each of the digital image areas and check if the focal structure indicates that the digital image area is in clear focus (4254, Fig. 15A & 15B & [0117, 0119] discloses the fiducial markings 4254 are used for xyz alignment and focus of an imaging system); and providing an indication and/or taking remedial action if the image processing algorithm indicates that any digital image areas are out of focus ([0119] discloses adjusts a focal plane with respect to the z dimension of the microfluidic device 4230 and places the focal plane in plane with a selected point with the chamber 4250).
Foote is silent wherein each digital image area is a composite of a plurality of frames, each frame of which is a single line of pixels imaged by an imaging device comprising a line camera, wherein the plurality of frames is obtained whilst using rapid continuous focusing and moving the locations of interest relative to the line camera line, but without checking the focus via the focal structure for each frame; only after obtaining multiple digital image areas.
However, Foote discloses wherein each digital image area is a composite of a plurality of frames, each frame of which is a single line of pixels imaged by an imaging device comprising a line camera, wherein the plurality of frames is obtained whilst using rapid continuous focusing and moving the locations of interest relative to the line camera line, but without checking the focus via the focal structure for each frame; only after obtaining multiple digital image areas. (Fig. 9 & [0029, 0032, 0040, 0100-0101] discloses changing focal length of camera device while camera frames of sensor data (e.g. rapid continuous focusing)….deriving focusing statistics from captured frames (e.g. without checking the focus via the focal structure)….Identifying optimal focal length at which an optimally focused image can be captured from plurality of focus statistics.)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Quan’s disclosure to include the above limitations in order to reduce auto-focus convergence time (See Background of Invention and Summary of Invention)
As to claim 6, Quan in view of Foote discloses everything as disclosed in claim 1. In addition, Quan discloses wherein the locations of interest include wells and/or channels in or on the sample holder that provide volumes for containing the samples. (See well regions, Abstract, [0012-0015, 0021-0022, 0053-0054, 0057-0063, 0072, 0074, 0076])
As to claim 7, Quan in view of Foote discloses everything as disclosed in claim 6. In addition, Quan discloses wherein each focal structure (4254, Fig. 15A & [0117] discloses fiducial markings which can be seen in also in Fig. 16A) is adjacent to the volume of one or more associated locations(s) of interest (4250, Fig. 15A & [0117] discloses 4250 “chamber” compares with figure 16A showing an “actual image in measurement space” having multiple such chambers) and is sufficiently close to an edge of the volume that it can be included in the same digital image area as the sample(s) at the location(s) of interest.
As to claim 8, Quan in view of Foote discloses everything as disclosed in claim 7. In addition, Quan discloses wherein the imaging device (via 4060, Fig. 14 &[0109] discloses imaging device 4060) and the sample holder (4030, Fig. 14 & [0110-0111, 0114-0115, 0117, 0123, 0125] discloses microfluidic device 4030 situated upon the stage 4020.  The microfluidic device 4030 has a chamber 4050 wherein an object, such as a protein crystal, may be formed) as a combination are arranged such that the imaging device (via 4060, Fig. 14 &[0109] discloses imaging device 4060) is capable of imaging the volume of the location of interest with the associated focal structure (4254, Fig. 15A & [0117] discloses fiducial markings which can be seen in also in Fig. 16A) being in the same digital image area.
Claims 2, 4-5, 11-14 & 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over
Quan et al. (U.S. Publication 2013/0266204) in view of Foote (U.S. Publication 2013/0342750)
as applied in claims 1, 18 & 20 above further in view of Jarvius et al. (U.S. Publication 2015/0293270)
As to claim 2, Quan in view of Foote discloses everything as disclosed in claim 1. In addition, Quan discloses checking that the focal structures are imaged clearly where the focal structures lie in a focal plane required for clear imaging of the samples, or checking that the focal structures are imaged in a manner that is consistent with the required focal plane in the case where 2Attorney Docket No. DEHN 200075US01 the focal structures lie outside of the focal plane required for clear imaging of the samples.
Fig. 15 disclosing focal structures lying outside focal plane of the sample. [0168-0169] discloses to check that the focal structures are imaged in a manner that is consistent with the required focal plane (in the sense that they are imaged sharply at a different z position). 
Also, Jarvius discloses checking that the focal structures are imaged clearly where the focal structures lie in a focal plane required for clear imaging of the samples, or checking that the focal structures are imaged in a manner that is consistent with the required focal plane in the case where the focal structures lie outside of the focal plane required for clear imaging of the samples. (See [0077] and Figs. 4A, 4B discloses positioning of the focus structure within less than 1 .mu.m of the wanted focus plane)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Quan in view of Foote’s disclosure to include the above limitations in order to enable a more precise focussing using a very simple algorithm than existing other means of producing a substrate to be used for autofocusing of a sample.
As to claim 4, Quan in view of Foote discloses everything as disclosed in claim 1 but is silent to determining if a microscopic object is present in the image area.
However, Jarvius discloses determining if a microscopic object is present in the image area. ([0003-0004] discloses It is important in many fields to be able to detect and/or count small objects such as bioparticles, molecules, cells and so on.)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Quan in view of Foote’s disclosure to include the above limitations in order to cater to detection in the field of biotechnology, for example in relation to DNA replication/modification, where it can be important to be able to detect molecular elements such as rolling circle products (RCPs).
As to claim 5 & 22, Quan in view of Foote & Jarvius discloses everything as disclosed in claims 4 & 20 respectively but is silent to wherein the microscopic objects are objects contained in a sample fluid, and the locations of interest on the sample holder are volumes for containing sample fluids of the multiple samples.
However, Jarvius discloses wherein the microscopic objects are objects contained in a sample fluid, and the locations of interest on the sample holder are volumes for containing sample fluids of the multiple samples. ([0003-0011] discloses volumes for containing sample fluids of multiple samples and the microscopic objects are contained in a sample fluid)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Quan in view of Foote & Jarvius’s disclosure to include the above limitations in order to flow cytometry allows simultaneous multiparametric analysis of the physical and chemical characteristics of up to thousands of particles per second.
As to claim 11, Quan in view of Foote discloses everything as disclosed in claim 1 but is silent to wherein the sample holder has an optically flat surface.
However, Jarvius discloses wherein the sample holder has an optically flat surface. (See 2, Fig. 1)	
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Quan in view of Foote’s disclosure to include the above limitations in order to focus light properly for image capture.
As to claim 12, Quan in view of Foote discloses everything as disclosed in claim 1 but is silent to wherein the focal structures include three dimensional shapes formed as pits or protrusions in the sample holder.
However, Jarvius discloses wherein the focal structures include three dimensional shapes formed as pits or protrusions in the sample holder. (6, Fig. 2)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Quan in view of Foote’s disclosure to include the above limitations in order to facilitate focusing procedures. 
As to claim 13, Quan in view of Foote discloses everything as disclosed in claim 1 but is silent to wherein the focal structures include angled sides with the angle set based on the refractive index of the material that surrounds the focal structures such that all of or the majority of incident light from beneath the focal structure is reflected internally.
However, Jarvius discloses wherein the focal structures include angled sides with the angle set based on the refractive index of the material that surrounds the focal structures such that all of or the majority of incident light from beneath the focal structure is reflected internally. (See Figs. 2 & 3a)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Quan in view of Foote’s disclosure to include the above limitations in order to facilitate focusing procedures. 
As to claim 14, Quan in view of Foote discloses everything as disclosed in claim 1 but is silent to wherein the samples are test samples in which the presence, amount, and/or absence of microscopic objects depends on the results of a test.
However, Jarvius discloses wherein the samples are test samples in which the presence, amount, and/or absence of microscopic objects depends on the results of a test. ([0002-0045] discloses detection of microscopic objects)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Quan in view of Foote’s disclosure to include the above limitations in order to isolate sample components.
As to claim 23, Quan in view of Foote discloses everything as disclosed in claim 20 but is silent to wherein the sample holder comprises: an optically flat surface; multiple locations of interest dispersed across the optically flat surface that each, in use, correspond to locations of a sample of the multiple samples; and multiple focal structures associated with the multiple locations of interest; wherein the focal structures each comprise at least one pyramid shaped indentation in the optically flat surface.
However, Jarvius discloses wherein the sample holder comprises: an optically flat surface (See 2, Fig. 1, 4-7); multiple locations of interest ([0003-0011] discloses volumes for containing sample fluids of multiple samples and the microscopic objects are contained in a sample fluid) dispersed across the optically flat surface (See 2, Fig. 1, 4-7) that each, in use, correspond to locations of a sample of the multiple samples ([0003-0011] discloses volumes for containing sample fluids of multiple samples and the microscopic objects are contained in a sample fluid); and multiple focal structures (6, Fig. 4-7) associated with the multiple locations of interest ([0003-0011] discloses volumes for containing sample fluids of multiple samples and the microscopic objects are contained in a sample fluid); wherein the focal structures (6, Fig. 4-7) each comprise at least one pyramid shaped indentation in the optically flat surface (See 2, Fig. 1, 4-7). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Quan in view of Foote’s disclosure to include the above limitations in order to detect microscopic objects with accuracy and precision. 
As to claim 24, Quan in view Foote & Jarvius of discloses everything as disclosed in claim 23. In addition, Jarvius discloses to wherein each of the focal structures (6, Fig. 4-7) includes multiple pyramid shaped cavities (See Fig. 4A, 4B, 7A, 7B) in the optically flat surface, with each of the pyramids having the same depth such that the focal structure has multiple focal reference points via the vertices of the multiple pyramids. ([0065-0077] & See Fig. 4A, 4B, 7A, 7B)
As to claim 25, Quan in view Foote & Jarvius of discloses everything as disclosed in claim 23. In addition, Jarvius discloses wherein the locations of interest on the sample holder are volumes for containing sample fluids of the multiple samples and the focal structures are adjacent to the volume(s) of associated location(s) of interest and sufficiently close to an edge of the volume ([0003-0011] discloses volumes for containing sample fluids of multiple samples and the microscopic objects are contained in a sample fluid); 
As to claim 26, Quan in view Foote & Jarvius of discloses everything as disclosed in claim 23. In addition, Quan discloses wherein the locations of interest comprise multiple wells. (See well regions, Abstract, [0012-0015, 0021-0022, 0053-0054, 0057-0063, 0072, 0074, 0076]) spaced apart along a channel that provides for fluid communication between the wells. (See well regions, Abstract, [0012-0015, 0021-0022, 0053-0054, 0057-0063, 0072, 0074, 0076]), with the focal structure(s) adjacent to the end of the channel (See channel layers 102, [0054, 0057-0063, 0067-0076, 0086-0107, 0127, 0178, 0185]).
As to claim 27, Quan in view Foote & Jarvius of discloses everything as disclosed in claim 26. In addition, Quan discloses multiple channels, each channel with multiple wells (See well regions, Abstract, [0012-0015, 0021-0022, 0053-0054, 0057-0063, 0072, 0074, 0076]) spaced apart along the channel and connected by the channel (See channel layers 102, [0054, 0057-0063, 0067-0076, 0086-0107, 0127, 0178, 0185]), and each channel (See channel layers 102, [0054, 0057-0063, 0067-0076, 0086-0107, 0127, 0178, 0185]) having an associated focal structure (6, Fig. 4-7).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (U.S. Publication 2013/0266204) in view of Foote (U.S. Publication 2013/0342750) as applied in claim 1 above further in view of Olesen et al. (U.S. Publication 2012/0244519)
As to claim 16, Quan in view of Foote discloses everything as disclosed in claim 1 but is silent to wherein the sample holder is used with multiple samples of interest relating to multiple different 
However, Olesen’s [0007, 0069] discloses wherein the sample holder is used with multiple samples of interest relating to multiple different antibiotics and/or different concentrations of antibiotics, and wherein the digital image areas are for determining presence or absence of micro-organisms such as bacteria and/or the amount of microorganisms, thereby identifying which antibiotics and/or which concentrations are effective at inhibiting microbial growth.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Quan in view of Foote’s disclosure to include the above limitations in order to determine the proper antibiotic concentration necessary to prevent microorganisms from growing.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (U.S. Publication 2013/0266204) in view of Foote (U.S. Publication 2013/0342750)  & Jarvius et al. (U.S. Publication 2015/0293270) as applied in claim 26, above further in view of Olesen et al. (U.S. Publication 2012/0244519)
As to claim 30, Quan in view of Foote & Jarvius discloses everything as disclosed in claim 26 but is silent to wherein the wells include antibiotics, with different wells including different antibiotics and/or antibiotics in different concentrations.  
However, Olesen’s [0007, 0069] discloses wherein the wells include antibiotics, with different wells including different antibiotics and/or antibiotics in different concentrations.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Quan in view of Foote & Jarvius’s disclosure to include the above limitations in order to determine the proper antibiotic concentration necessary to prevent microorganisms from growing.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661